Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tamara Stegmann on 8/25/22.
The application has been amended as follows: 

Please amend the claims as follows:
5. (Currently amended) The process according to claim 1, wherein the Gram-  negative bacterium has at least one of:
a) a genetic modification which causes the bacterium to produce an LPS with reduced toxicity but which LPS retains at least part of its adjuvant activity;
b) a genetic modification which causes the bacterium to overproduce OMV as compared to a corresponding wild-type bacterium without the genetic modification, wherein the genetic modification is a modification that attenuates the peptidoglycan-binding activity of one or more proteins comprising a peptidoglycan-associated site; and
c) a genetic modification that decreases or knocks-out expression of a gene product, and wherein the gene product is selected from the group consisting of cps, a lipid A biosynthesis gene product, PorA, PorB and [[OpcA]]opA.


Claim 11. (Currently Amended) The process according to claim 1, wherein the wherein the process comprises incorporating the OMV into a vaccine composition.

15. (Cancelled)




Please insert the following after the first paragraph of the specification:
Sequence Listing 
The contents of the electronic sequence listing (P6069376PCTUS_SequenceListing.text; Size: 5116 bytes; and Date of Creation: June 2, 2020) is herein incorporated by reference in its entirety.



Status of Claims
Claims 1-11 and 16-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645